Citation Nr: 1133701	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is in order before the Board may consider the issue of entitlement to service connection for hearing loss on the merits.

The Veteran asserts that during his service he worked as an armorer and that one of his duties was to count and expend ammunition.  He contends that exposure to the loud noises associated with this task led to his hearing loss.  The Veteran's service treatment records are silent as to hearing loss and contain an unsigned report of medical history upon the Veteran's discharge which does not note hearing loss.
Presently, the evidence of record contains a March 1974 audiogram report which indicates hearing loss.  The record also includes a report from the Veteran's private audiologist Dr. S.W. which noted that the results of a September 2009 audiogram were consistent with the 1974 audiogram.  Dr. S.W. further stated that based upon the audiology results and the case history, the Veteran's hearing loss may be related to his service.  The evidence also includes lay statements from the Veteran's friend and mother who both assert that the Veteran's hearing loss is due to service.  

The Board finds that the evidence described above indicates that the Veteran's hearing loss may be due to service but, when considered with the totality of the record, to include the dearth of evidence of in-service hearing loss, is inadequate to find in favor of the Veteran's claim.  Dr. S.W.'s statement that the Veteran's hearing loss may be related to his hearing loss is speculative and does not appear to be based on the evidence of record beyond the Veteran's assertions.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Veteran's mother and friend are not shown to have medical expertise and they are not, therefore, competent to render an opinion as to the etiology of the Veteran's hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the evidence of record suggests but does not yet demonstrate that it is at least as likely as not that the Veteran's hearing loss is related to his service.

A VA examination or opinion is deemed necessary if the evidence of record indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence indicates that there may be an association between the Veteran's service and his hearing loss, a VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent audiological records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA audiological examination to determine the etiology of any current hearing loss.  All indicated tests and studies, including an audiogram, should be performed and all findings should be reported in detail.  The claims folder, to include specifically copies the March 1974 audiogram and the September 2009 report from Dr. S.W, along with a copy of this remand, should be made available to the examiner for review and such review should be noted on the report.

Following examination, the examiner should offer an opinion on the following question:  Is it at least as likely as not (50 percent probability or greater) that any current hearing loss, if found, is related to the Veteran's period of active service?  The examiner should provide rationale for this opinion.  The examiner should also comment on the impact of any post-service noise exposure and on the impact of any hearing disability on the Veteran's employment and daily activities.  

3.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

